September 13, 2016 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Variable Annuity AccountB 1940 Act Registration Number:811-21613 1933 Act Registration Numbers:333-118136 and 333-120600 CIK:0001299953 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Variable Annuity AccountB, a unit investment trust registered under the Act, mailed toits contract owners the semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AB Variable Products Series Fund, Inc. August 19, 2016 AIM Variable Insurance Funds (Invesco Variable Insurance Funds) August 26, 2016 ALPS Variable Investment Trust September 6, 2016 American Century Variable Portfolios, Inc. August 17, 2016 American Funds Insurance Series August 31, 2016 BlackRock Variable Series Funds, Inc. August 25, 2016 Dreyfus Investment Portfolios August 12, 2016 Dreyfus Variable Investment Fund August 12, 2016 Franklin Templeton Variable Insurance Products Trust August 29, 2016 Securities and Exchange Commission September 13, 2016 Page two Underlying Management Investment Company CIK Number Date(s) Filed Guggenheim Variable Funds Trust September 7, 2016 Ivy Funds Variable Insurance Portfolios September 7, 2016 Janus Aspen Series August 30, 2016 JPMorgan Insurance Trust August 24, 2016 Legg Mason Partners Variable Equity Trust August 22, 2016 Legg Mason Partners Variable Income Trust August 22, 2016 Lord Abbett Series Fund, Inc. August 22, 2016 MFS® Variable Insurance Trust August 25, 2016 MFS® Variable Insurance Trust II August 25, 2016 Neuberger Berman Advisers Management Trust August 25, 2016 Oppenheimer Variable Account Funds August 19, 2016 PIMCO Variable Insurance Trust August 26, 2016 Putnam Variable Trust August 26, 2016 Royce Capital Fund August 23, 2016 Rydex Variable Trust September 7, 2016 T. Rowe Price Equity Series, Inc. August 22, 2016 The Universal Institutional Funds, Inc. September 1, 2016 Variable Insurance Products Fund August 24, 2016 Variable Insurance Products III August 19, 2016 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary First Security Benefit Life Insurance and Annuity Company of New York
